Citation Nr: 1810628	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-06 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable disability rating for a right shoulder strain.

2. Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).

3. Entitlement to an initial disability rating for hallux valgus of the great right toe.

4. Entitlement to service connection or hemorrhoids.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1989 to August 2012. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. Jurisdiction of the appeal was subsequently transferred to the RO in Muskogee, Oklahoma.

In a January 2014 VA Form 9, Appeal to the Board, the Veteran requested a Board videoconference hearing. However, the Veteran failed to appear for her hearing scheduled for June 2017 and has made no request to reschedule the hearing. Accordingly, the Board considers her request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2017, the Veteran specifically withdrew the issues of entitlement to increased disability ratings for a right shoulder strain, GERD, and hallux valgus of the great right toe.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to increased disability ratings for a right shoulder strain, GERD, and hallux valgus of the great right toe have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 
38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran withdrew, through her representative, in writing in May 2017 the issues of entitlement to increased disability ratings for a right shoulder strain, GERD, and hallux valgus of the great right toe; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these claims. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed without prejudice.


ORDER

The claim of an increased rating for a right shoulder strain is dismissed.

The claim of an increased rating for GERD is dismissed.

The claim of an increased rating for hallux valgus of the great right toe is dismissed.




REMAND

Unfortunately, a remand is required in this case for the issue of entitlement to service connection for hemorrhoids. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In her August 2013 Notice of Disagreement, the Veteran stated that she did not realize that by declining the gynecological and rectal examinations offered at her VA examination, her claim would be affected. In order to assist the Veteran, she will be afforded the opportunity for an examination of this claimed condition

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the Veteran's claimed hemorrhoids.

The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.

All necessary tests should be performed and clinical manifestations should be reported in details.

The examiner should provide an opinion as to whether the Veteran's claimed hemorrhoids had their onset during active military service.

The examiner must provide a comprehensive report, including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2. The Veteran is advised that it is her responsibility to report for all scheduled VA examinations and to cooperate in the development of her claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.

3. Finally, readjudicate the claim on appeal. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given the opportunity to respond. Thereafter, the case must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


